DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 08-25-2021 and 06-14-2022, the information disclosure statement has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 11,021,164. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-24 of the U.S. Patent No. 11,021,164.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 and 41-54 of U.S. Patent No. 9,615,213. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims 1-20 of the instant application are encompassed by the limitations of the claims 1-20 and 41-54 of U.S. Patent No. 9,615,213.

Listed independent claim 1 and dependent claims 14-15 of the instant application below:
1. A mobile services control system for generating a score based on driving events and controlling distracting use of a controllable mobile device, comprising: an in-vehicle detection system configured to determine one or more characteristics of a vehicle indicative of the vehicle being operated by a user; and a computational equipment that is configured to generate the score based on a first input indicative of whether a controllable mobile device is within the vehicle when the vehicle is in operation, a second input comprising the one or more characteristics indicative of the vehicle being driven, and a third input indicative of one or more of a use of the controllable mobile device by the user, a use of the system that controls distracting use of the controllable mobile device, overriding the system, and events indicative of driving behaviors.

14. The mobile services control system of claim 1, wherein the computation equipment is configured to communicate, during or at the end of a trip, one or more of an audible, vibrational or visible alert to the user to indicate that a particular award, or score has been achieved.

15. The mobile services control system of claim 1, wherein the system is configured to allow a user to preselect awards that will be particularly motivating in changing the users behavior.

Listed independent claim 1 of the U.S. Patent No. 11,021,164 below:
1. A mobile services control system for generating a score based on driving events and controlling distracting use of a controllable mobile device, comprising: an in-vehicle detection system configured to determine one or more characteristics of a vehicle indicative of the vehicle being operated by a user; and a computational equipment that is configured to generate the score based on a first input indicative of whether a controllable mobile device, wherein the controllable mobile device is independent of the in-vehicle detection system, is within the vehicle when the vehicle is in operation, a second input comprising the one or more characteristics indicative of the vehicle being driven, and a third input indicative of one or more of a use of the controllable mobile device by the user, a use of the system that controls distracting use of the controllable mobile device, overriding the system, and events indicative of driving behaviors, wherein the system is configured to communicate one or more rewards to a user based on the score, and wherein the system is configured to allow a user to preselect awards.

Listed independent claim 1 and dependent claim 14 of the U.S. Patent No. 9,615,213 below:
1. A mobile services control system for generating a score based on driving events and use of a controllable mobile device, comprising: an in-vehicle detection system configured to determine one or more characteristics of a vehicle indicative of the vehicle being operated by a user; and a computational equipment that is configured to generate the score based on a first input indicative of whether a controllable mobile device is within the vehicle when the vehicle is in operation, a second input comprising the one or more characteristics of a vehicle indicative of the vehicle being operated by a user, and a third input indicative of one or more of a use of the controllable mobile device by the user, a use of the system that controls distracting use of the controllable mobile device, overriding the system and one or more events indicative of driving behaviors, wherein the system is configured to communicate one or more rewards to a user based on the score and wherein the computational equipment is configured to communicate, during or after the end of a trip, one or more of an audible, vibrational or visible alert to the user to indicate that the score has been achieved.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-11, 13 and 16-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (U.S. Pub. No. 2011/0294520 and Provisional Application No. 61/104,171 filed on 10-09-2008 is supported), in view of Gunderson (U.S. Pub. No. 2007/0257815), further in view of Fernandez (U.S. Pub. No. 2009/0098855).

Regarding claim 1, Zhou teaches a mobile services control system (110) for generating a score based on driving events and controlling distracting use of a controllable mobile device (106) (fig. 1, 3, page 1-3,  par [0006, 0008-0009, 0023 and 0030-0033, 0035]) (see controlling use of mobile devices and safety scores), comprising: an in-vehicle detection system (110) configured to determine one or more characteristics of a vehicle indicative of the vehicle being operated by a user (fig. 1, 3, 5, page 2-5, par [0026, 0031, 0037, 0054]). (In this case, the accelerometer (116) sensors embedded in mobile phones to track location, speed and acceleration data of a driver, that is determined one or more characteristics of a vehicle indicative of the vehicle being operated by a user (driving mode/in-vehicle), and mobile phone communication links, motion data and activity mode estimation results of a user of the mobile phone (106) can be transmitted to the driving safety data server (104), and further displayed through an interactive user control website to enable visualization of possible violations of mobile phone use or unsafe driving behavior such as speeding, abnormal deceleration and sharp turns); and
 a computational equipment (104/102/110) that is configured to generate the score (driving safety scores, fig. 1) based on a first input indicative of whether a controllable mobile device (106) is within the vehicle when the vehicle is in operation (fig. 1, 3, page 2-3, par 0023, 0032]). (In this case, accelerometer sensors to monitor driving safety performance and to detect and prevent unsafe driving behavior such as talking on or texting with mobile phones while driving , when it detecting talking on or texting with mobile phones, that is mobile device (106) is within the vehicle when the vehicle is in operation),
 second input comprising the one or more characteristics indicative of the vehicle being driven (page 3, par [0028-0031]), and 
a third input indicative of one or more of a use of the controllable mobile device by the user (page 3, par [0029-0030]), a use of the system (110) that controls distracting use of the controllable mobile device (106) (fig. 1-3, page 2-4, par [0023, 0026, 0031, 0035-0036, 0039]), overriding the system (page 2-4, par [0023, 0034, 0044]). ( In this case, the module (308) can allow or disallow (overriding) users to receive or make a call, or allow (overriding) when except for emergency calls, or performing other unsafe driving actions), and events indicative of driving behaviors (page 3, par [0031]). 
Zhou teaches a mobile services control system (110) for generating a score based on driving events and controlling distracting use of a controllable mobile device (106) (fig. 1, 3, page 1-3, par [0006, 0008-0009, 0023 and 0030-0033, 0035]) (see controlling use of mobile devices and safety scores); that is or obvious to score on driving events with driver and/or vehicle scores/rating.
However, related art Gunderson also teaches driver and/or vehicle scores/rating with an aggregate event data in the database of events can be analyzed to identify correlations between events, driving behavior, vehicles, circumstances of events, individual drivers, and other event attribute. These correlations are continuously updated and can be weighted in order to provide a comprehensive analysis of an individual driver resulting in an individualized driver score (fig. 1-4, 10-11, page 1, par [0008]), and event detector (30) in control of a plurality of event capture devices (20) deployed in a vehicle (10) and the event detector (30) is integrated with the vehicle (10) and is communicatively coupled with the event capture devices (20) and the event detector (30) is also configured with data storage (35). When the event detector (30) identifies an event, the event detector (30) instructs the one or more event capture devices (20) to record pre-event data, during the event data, and post-event data that is then provided to the event detector (30) and stored in the data storage area (35). Events may comprise a variety of situations, including automobile accidents, reckless driving, rough driving, related information may include the speed of the vehicle when the event occurred, the direction the vehicle was traveling, the location of the vehicle (e.g., from a global positioning system ("GPS") sensor), and other information from sensors located in and around the vehicle or from the vehicle itself (e.g., from a data bus integral to the vehicle such as an on board diagnostic ("OBD") vehicle bus). This combination of audio, video, and other data is compiled into an event that can be stored in data storage 35 onboard the vehicle for later delivery/sending to an evaluation server (fig. 1, page 2, par [0025-0028]).
Gunderson also teaches evaluation server (50) a foresight module (250) is configured to monitor individual driver behavior and objectively score that behavior. The driver score is provided to executives and managers who can use that information to make informed decisions about behavior modification to eliminate or reduce risky behavior of an individual driver (fig. 1, 5, page 3, par [0040-0041]).
Moreover, Fernandez also teaches vehicle mounted control system (200) includes a vehicle module (118) for use in controlling limit the provisioning of using a mobile communication device (102) operate when vehicle (106) is in motion or speed reaches a presented threshold. It contains a modem (202) including a radio frequency transceiver capable of accessing an interface with communication system (104) (mobile service provider), communication network, base station (BS and MSC) via an antenna (204). Vehicle module (118) transmits an access control message (ACM) to communication system (104) (fig. 1 and 2, page 3, par [0026]), and receiving a portion the unique wireless signal (118 of ACM) at a mobile device service provider (104); restricting an interactive service provided of a first mobile station (102) based on information within the unique wireless signal (118 of ACM) (fig. 1-2 and 4-7, page 3-4, par 0026-0028, 0034 and 0036]).
Fernandez also teaches the unique wireless signal (118) comprises at least one of a unique vehicle identification and location (page 3-4, par [0026-007,0031, 0034, 0036]).
Fernandez also teaches computational equipment (104200/210/118) configured to obtain one or more inputs indicative of one or more operators associated with the vehicle and optionally one or more geographic locations associated with the one or more vehicle operators (fig. 1-5, page 2- 3, par [0021-0028]), wherein the computation equipment (104/200/210/118) is configured to determine an identity of the vehicle operator using one of the one or more inputs indicative of one or more vehicle operators associated with the vehicle and the operation of the vehicle (fig. 1-5, page 2-4, par [0026-0028, 0034-0036]), and wherein the mobile device service provider (104), is configured to disable one or more features of the controllable mobile device of the controllable mobile device of the vehicle operator when the vehicle is in operation (fig. 1-2 and 4-7, page 2-4, par [0019-0021, 0026-0028, 0034 and 0036]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Zhou and Gunderson with Fernandez, in order to provide vehicle mounted control system for use in controlling the provisioning of a mobile communication device when vehicle is in motion/speed or driving while talking easier (see suggested by Fernandez on page 3-4, par [0026, 0031, 0036]).

Regarding claim 2, Fernandez teaches the use of the controllable mobile device (102) comprises one or more of a reviewing text message (page 4, par [0036]), typing a text message (page 4, par [0036]), sending a text message (page 4, par [0036]), reviewing an email message (page 2, 4, par [0025, 0036]), typing a text message(page 4, par [0036]), sending an email (page 2, 4, par [0025, 0036]), playing a game, viewing a video, information provided via the Internet and interaction with an interface of the controllable mobile device (102) (page 2, par [0022, 0025]). 

Regarding claim 3, Fernandez teaches the mobile services control system (104/200) further comprising a memory (122/database of 118) to store the data (fig. 1-2, 8, page 2, 4, par [0025, 0037]). 

Regarding claim 3, Zhou also teaches the mobile services control system (110) further comprising a memory (112/208) to store the data (fig. 1-3, page 2, 4, par [0020, 0039]). 

Regarding claim 4, Zhou teaches the score (Driving safety scores, fig. 1) is indicative of a driving behavior of the user (fig. 1, 3, Driving safety scores, page 1-3, par [0006, 0008-0009, 0023 and 0031-0032, 0035]). 

Regarding claim 5, Zhou teaches the score (Driving safety scores fig. 1) is indicative of distracted driving behaviors (fig. 1, 3, page 1-3, par [0006, 0008-0009, 0023 and 0031-0032, 0035]). 

Regarding claim 6, Zhou teaches the score comprises one or more of a number of excessive cornering events, a number of excessive braking events, a number of excessive acceleration events, use of the system to control distracting features of a mobile device while driving, a number of overrides of the system to control distracting features of a mobile device while driving, a number of segments, of a specified distance, driven without an event indicative of unsafe driving, a number of segments, of a specified time, driven without an event indicative of unsafe driving, a number of incidences of exceeding a predetermined maximum velocity, a number of incidences of exceeding a speed limit, a number of miles driven, an indication that a user identified themselves as a driver, and vehicle speed variation over distance and time (fig. 1, page 3, par [0028-0031, 0035-0036]). 
Also see Gunderson on fig.1-2, page 2-3, 5 par [0025-0026, 0040-0041, 0059]). 

Regarding claim 7, Zhou teaches the score is provided to the user and configured to encourage desired driving behaviors by optimizing scores or rewards (fig. 1, page 4, par [0038, 0041]). 

Regarding claim 8, Zhou teaches the score is calculated using scoring techniques based on score multipliers for desirable behaviors and score multipliers for sequential periods of driving with the desired behavior (page 4, par [0038, 0041]), wherein the score includes one or more of badges and awards and is configured to encourage competitions between teams, leader boards, random rewards for a given behavior, publication on social media (page 3-4, par [0033, 0038, 0041]). (In this case, the credit or discount for insurance, parent, employer, and company saving money driver, that is obvious to awards and is configured to encourage competitions between teams, leader boards).

Regarding claim 9, Zhou teaches the system (110 fig. 1) is configured to communicate one or more rewards (insurance premium reduces/offered incentives) to a user based on the score (fig. 1, page 3, par [0033]) (see vehicle operator can be offered incentives (rewards) based on the operator's safety score).

Regarding claim 10, Zhou teaches the score including one or more of a trip score, cumulative score for a period, game information, and rewards for desired behavior are made available to the user at the end of each driving event (page 3-4, par [0033, 0041]).  

Regarding claim 11, Zhou teaches the computation equipment is configured to generate a reward based on the first input, the second input and the third input, wherein the reward includes one or more of discounted merchandise, free merchandise, services, and a donation that can be given to third party specified by the user (page 3-4, par [0033, 0038, 0041]). (In this case, the credit or discount for insurance, and company saving money driver). 

Regarding claim 13, Zhou teaches the score is calculated using scoring techniques including one or more from calculating score based on score multipliers for desirable behavior, score multipliers for sequential periods of driving with the desired behavior, badges or awards, competitions between teams, leader boards, random rewards for a given behavior, publication on social media (page 3-4, par [0033, 0038, 0041]). (In this case, the credit or discount for insurance, and company saving money driver, that is obvious to awards and is configured to encourage competitions between teams, leader boards).

Regarding claim 16, Zhou teaches a communication unit configured to communicate the score to one or more of a subscriber, a social media, the controllable mobile device (106), and a third-party (fig. 1-2, page 3-4, par [0033, 0041]). 

Regarding claim 17, Zhou teaches the computation equipment resides at least in part on one or more of the controllable mobile device (106), a wireless network (110/108/104), and a wireless service provider (fig. 1, page 4, par [0039]). 

Regarding claim 18, Zhou teaches the computation equipment (110/104/102) is configured to communicate with the controllable mobile device (106) (fig. 1, page 2, par [0025-0027]).
 (or see Fernandez fig. 1, page 1, par [0018-0020]). 

Regarding claim 19, Zhou teaches the computation equipment is configured to compare scores among one or more users of the system so as to create competition among the users (page 1, par [0006]). 
(or see Gunderson on page 3, par [0043]).

Regarding claim 20, Zhou teaches the computation equipment (110/104/102/308) is configured to programmatically deduce whether the user has overridden a disabled feature or a disabled service of the controllable mobile device (page 1, 3-4, par [0009, 0029-0031, 0034-0035, 0044]) (see the module may disable the wireless device from making or receiving calls in certain modes, such as the driving mode, and the activity mode is recognized in real-time, the dynamical call handling module 308 can allow or disallow users to receive or make a call, text a message play games, or use other components or software programs on a mobile computing device such as a mobile phone).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zhou (U.S. Pub. No. 2011/0294520 and Provisional Application No. 61/104,171 filed on 10-09-2008 is supported), in view of Gunderson (U.S. Pub. No. 2007/0257815), further in view of Fernandez (U.S. Pub. No. 2009/0098855). Further in view of Armitage ((U.S. Pub. No. 2014/0095305), since this new prior art is using for rejecting CIP of a continuation of 14139698 and instant application).

Regarding claim 14. Zhou teaches the computation equipment (110/104/102/308) is configured to communicate (fig. 1), during (the period in which the car is in motion (i.e. the trip)), or at the end of a trip (a set period such as a day/end trip) (page 4, par [0041]), to the user to indicate that a particular award (100 points), or score has been achieved (page 4, par [0041]). 
Zhou teaches visible the raw driving performance data of a user of the mobile phone 106 can be processed to provide a driving safety index or score for the user (see page 3, par [0032]). That is or obvious to the provided a driving safety index or score for the user, that is visible, since data driving safety index or score is visible.
However, Armitage also teaches one or more of an audible or visible alert to the user to indicate that a particular award (page 2, par [0034]), or score (driving report) has been achieved (page 2, par [0030, 0034]).
 (See the driving report (350/400) and analysis may be provided in a video format and played-out to the user. An audio presentation of the analysis may also be possible, such as by way of a voicemail message, a phone recording, or the like, and driving report 400 may include rewards that are linked based on the driving report). (Also see US 2015/0081404).
Therefore, it would have been obvious to one of ordinary skill in the art at the time invention was made to modify above teaching of Zhou and Gunderson and Fernandez with Armitage, in order to provide target driver with an opportunity for rewards based on at least the overall score in driving report, and/or operation data. Examples of rewards include gas money from friends or relatives, coupons and other rewards at restaurants, monetary rewards such as scholarships, or any other incentive which may increase the likelihood of the driver safer driving (see suggested by Armitage on page 1, par [0020]).

Allowable Subject Matter
Claims 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 12, Zhou teaches a mobile services control system (110) for generating a score based on driving events (fig. 1, 3, page 1-3,  par [0006, 0008-0009, 0023 and 0031-0032, 0035]). However, Zhou alone or in combination with other prior art of record, fail to disclose: the computation equipment is configured to generate a reward based on the first input, the second input and the third input, wherein the reward includes one or more of a reward based on a location of the vehicle, a location of redemption based on the location of the vehicle, a redemption location provided to the user concurrently with the reward, and an expiration time for the reward, as specified in dependent claims 12.

Regarding dependent claim 15, Zhou teaches a mobile services control system (110) for generating a score based on driving events (fig. 1, 3, page 1-3,  par [0006, 0008-0009, 0023 and 0031-0032, 0035]). However, Zhou alone or in combination with other prior art of record, fail to disclose: the system is configured to allow a user to preselect awards that will be particularly motivating in changing the users behavior, as specified in dependent claims 15.  

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/             Primary Examiner, Art Unit 2648                                                                                                                                                                                           

October 11, 2022